Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “selectively diverting fluid flow” in line 10.  However, the specification fails to describe “selectively” diverting fluid flow and, therefore, the aforementioned limitation represents new matter.  Claim 15 contains a similar error.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the “one or more pumps” as recited in lines 11 - 12 refers to one or more of the mud pumps and backpressure pumps as recited in line 4 or if they represent additional structural limitations.  Claim 15 contains a similar error.
Claim 2 recites the limitation "the at least one criterion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear whether “a plurality of flow lines” as recited in line 1 refers to the plurality of flow lines recited in claim 1, from which claim 3 depends, or if they represent additional structural limitations.  For purposes of examination, the plurality of flow lines recited in claim 3 and the plurality of flow lines recited in claim 1 have been interpreted as the same structural elements.
Regarding claim 6, it is unclear whether “one or more operational systems” as recited in line 2 refers to one or more of the plurality of operational systems as recited in claim 1, from which claim 6 depends, or if they represent additional structural limitations.  For purposes of examination, the “one or more operational systems” recited in claim 6 and has been interpreted as “one or more of the plurality of operational systems”, as best understood by Examiner.  Claims 10 and 13 contain similar errors.
Regarding claim 11, it is unclear whether “an operational model” as recited in line 2 refers to the operational model recited in claim 5, from which claim 11 depends, or if it represents an additional claim limitation.
Claim 16 recites the limitation "the at least one criterion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8 and 12 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitsma (US 2011/0042076).
Regarding claims 1 and 2, Reitsma discloses a system for conducting subterranean operations comprising: a monitoring system configured to monitor a pressure in a plurality of flow lines coupling together a plurality of operational systems selected from the group of choke valves (130), mud pumps (138), backpressure pumps (128), flow line (126, 140), or any combination thereof; the at least one criterion comprising a position, operational status, pressure, and flow rate, or combinations thereof; and a logic device (processor 236) configured to generate a capacity value for each operational system of the plurality of the operational systems based on pressures as measured in the plurality of flow lines, and further configured to change a state of one or more of the plurality of the operational systems to control a downhole pressure by selectively diverting fluid flow through one or more pumps (mud pumps 138; backpressure pumps 128) (Figs. 2A, 2B, 3, and 4; paragraphs 0031 - 0041, 0076, and 0081 - 0083).  Examiner takes the position that neither the present application nor Reitsma explicitly discloses “selectively” diverting and, therefore, Reitsma teaches the aforementioned limitation inasmuch as the present application does.  Examiner has interpreted the phrase “by selectively diverting fluid flow through an MPD choke, an RCD, and one or more pumps” as diverting fluid flow through structural component(s) selected from a group consisting of at least one of an MPD choke, an RCD, and one or more pumps.
Regarding claim 3, Reitsma further discloses the plurality of flow lines (126, 140) configured to contain fluids, wherein the monitoring system is configured to measure a pressure (pressure gauges 139, 139A) within each of the flow lines of the plurality of flow lines (Fig. 2A; paragraph 0076).
Regarding claim 4, Reitsma further discloses the monitoring system is configured to send pressure data to the logic device (including the pressure monitoring system 146), wherein the pressure data includes the pressure as measured within each of the flow lines (126, 140) of the plurality of flow lines (Figs. 2A and 3; paragraphs 0040 and 0076).
Regarding claim 5, Reitsma further discloses the logic device (236) is configured to compare a capacity value of each of the operational systems to the pressure data and develop an operational model, wherein the operational model is configured to control a downhole pressure (paragraphs 0040 - 0052).
Regarding claim 6, Reitsma further discloses the operational model includes changes to one or more operational systems to control the downhole pressure for a surge or a swab (paragraph 0044).
Regarding claim 7, Reitsma further discloses the logic device (236) is configured to send one or more instructions to a controller (programmable logic controller (PLC) 238) based on the operational model (Figs. 3 and 4; paragraphs 0040 and 0041).
Regarding claim 8, Reitsma further discloses the controller (238) is configured to change a state of at least one of the operational systems (backpressure pump 128 and choke 130) based on the one or more instructions (paragraphs 0041, 0051, and 0083).
Regarding claim 12, Reitsma further discloses the logic device (236) is configured to predict a change in bottom hole pressure based on the pressure data, and wherein the logic device is configured to generate an operational model based on a predicted change in the bottom hole pressure (paragraphs 0041 and 0048 - 0050).
Regarding claim 13, Reitsma further discloses the logic device (236) is configured to send an instruction to a controller (238) based on the operational model, and wherein the controller is configured to change a state of one or more operational systems (backpressure pump 128 and choke 130) according to the instruction (Figs. 3 and 4; paragraphs 0040, 0041, 0051, and 0083).
Regarding claim 14, Reitsma further discloses the logic device (236) is configured to predict a change in the bottom hole pressure by comparing pressure data to historical pressure data (paragraph 0049).
Regarding claims 15 and 16, Reitsma discloses a method of conducting subterranean operations comprising: monitoring a pressure in a plurality of flow lines coupling together a plurality of operational systems selected from the group of choke valves (130), mud pumps (138), backpressure pumps (128), flow line (126, 140), or any combination thereof; an additional criterion comprising a position and operational status or combination thereof; sending the pressures as measured in the plurality of flow lines to a logic device (236) and generating a capacity value for each operational system based on the pressures as measured in the plurality of flow lines; and changing a state of one or more of the plurality of the operational systems to control a downhole pressure by selectively diverting fluid flow through one or more pumps (128, 138)  (Figs. 2A, 2B, 3, and 4; paragraphs 0031 - 0041, 0076, and 0081 - 0083).
Regarding claim 17, Reitsma further discloses monitoring further includes gathering the pressure data from a plurality of sensors (139, 139A) in the plurality of flow lines (126, 140) configured to contain and move fluid around the subterranean operation, and sending the pressure data to the logic device (236) (Figs. 2A and 3; paragraphs 0040 and 0076).
Regarding claim 18, Reitsma further discloses the logic device (236) compares the capacity value of each of the operational systems to the pressure data, develops an operational model, and generates an instruction based on the operational model, wherein the instruction is sent to a controller (238) configured to control one or more of the plurality of operational systems (backpressure pump 128 and choke 130), and wherein the operational model is configured to control a downhole pressure (Figs. 3 and 4; paragraphs 0040, 0041, 0051, and 0083).
Regarding claim 19, Reitsma further discloses conducting a drilling event comprising a surge or a swab (paragraph 0044).
Regarding claim 20, Reitsma further discloses the logic device (236) creates an operational model after receiving a process signal, and sends an instruction to the controller (238) based on the operational model, wherein the instruction includes instructions to change a state of at least one of the operational systems (128, 130), and wherein the controller is configured to change the state of one or more operational systems according to the instruction (Figs. 3 and 4; paragraphs 0040, 0041, 0051, and 0083).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reitsma in view of Klenner et al. (US 2018/0230780).
Regarding claim 9, Reitsma discloses all of the claim limitations except the controller is configured to send a process signal to the logic device, wherein the process signal contains information identifying a scheduled process. Klenner teaches the controller (pump controller 114, central controller 104) is configured to send a process signal to the logic device (schedule generator 102), wherein the process signal contains information identifying a scheduled process (well pumping) (Fig. 1; paragraphs 0030, 0035, and 0038) to optimize resource production from wells. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the scheduled process as taught by Klenner to optimize fluid production from a well.
Regarding claim 10, Reitsma fails to disclose the logic device is configured to send an instruction to the controller, wherein the controller is configured to change a state of one or more operational systems during the scheduled process. Klenner teaches the logic device (102) is configured to send an instruction to the controller (114, 104), wherein the controller is configured to change a state (pump rate) of one or more operational systems during the scheduled process (Fig. 1; paragraphs 0030, 0035, and 0038) to optimize resource production from wells. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the scheduled process as taught by Klenner to optimize fluid production from a well.
Regarding claim 11, Reitsma discloses all of the claim limitations except the logic device is configured to send an operational model to the controller and wherein the controller is configured to change the state of one or more operational systems as indicated by the operational model during the scheduled process. Klenner teaches the logic device (102) is configured to send an operational model to the controller (104), and wherein the controller is configured to change the state (pump rate) of one or more operational systems as indicated by the operational model during the scheduled process (Fig. 1; paragraphs 0030, 0031, 0035, and 0038). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the scheduled process as taught by Klenner to optimize fluid production from a well.
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Reitsma fails to disclose controlling the downhole pressure by selectively diverting fluid flow through an MPD choke, an RCD, and one or more pumps.  Examiner has interpreted the phrase “by selectively diverting fluid flow through an MPD choke, an RCD, and one or more pumps” as diverting fluid flow through structural component(s) selected from at least one of an MPD choke, an RCD, and one or more pumps.  As discussed above, Reitsma teaches diverting fluid flow through one or more pumps (mud pumps 138, paragraph 0033; backpressure pump 128, paragraph 0035).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/1/2021